Citation Nr: 1751727	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  06-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) since July 15, 2011. 

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to a service-connected disability.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for a seizure disorder, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for a stroke, to include as secondary to a service-connected disability. 

6.  Entitlement to service connection for an immune or autoimmune disorder, and to include as secondary to a service-connected disability.  

7.  Entitlement to service connection for burning mouth syndrome (BMS), to include as secondary to a service-connected disability.  

8.  Entitlement to service connection for a nutritional disorder, to include as secondary to a service-connected disability. 

9.  Entitlement to service-connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), and to include as secondary to a service-connected disability.  

10.  Entitlement to an initial compensable disability rating for oral bullous pemphigoid since September 16, 2013.  


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to June 1970.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006, February 2013, March 2014, and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The service connection claim for hypertension was previously before the Board in September 2008, when the Board denied it.  In a January 2010 Joint Motion for Partial Remand (Joint Motion), while on appeal to the United States Court of Appeals for Veterans Claims (Court), the parties agreed that the Board's September 2008 decision denying the hypertension claim needed to be vacated and the claim needed to be remanded for additional development.  Thus, the Board remanded the claim in April 2011.  

In December 2015, the Board again denied the Veteran's hypertension claim, as well as claims for service connection for sleep apnea, seizures, and a stroke.  The Board also remanded the claims for service connection for an immune or autoimmune disorder, BMS, a nutritional disorder, and a lung disorder, as well as an increased rating claim for GERD, for additional development.  The Veteran appealed the Board's denials of service connection for hypertension, sleep apnea, seizures, and a stroke to the Court, which granted a September 2016 Joint Motion that vacated the Board's December 2015 decision on these issues, and remanded them for compliance with the terms of the Joint Motion.

The issues of entitlement to service connection for hypertension, sleep apnea, a seizure disorder, a stroke, an immune or autoimmune disorder, BMS, a nutritional disorder, and a lung disorder, and an increased rating claim for oral bullous pemphigoid are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's GERD has been manifested by pyrosis (heartburn), reflux, some dysphasia, regurgitation, and the need for medication use to control symptoms; however, his GERD symptoms did not amount to persistently recurrent epigastric distress, substernal or arm or shoulder pain, and were not productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for GERD since July 15, 2011, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code (DC) 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In December 2015, the Board remanded the increased rating claim for GERD to schedule the Veteran for an appropriate VA examination to determine the current severity of his symptoms and to issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives regarding the increased rating claim for GERD.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran contends that his service-connected GERD disability should be rated higher than the currently-assigned disability rating of 10 percent.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran filed an increased rating claim for this disability that was received by VA on July 15, 2011; thus, the appeal stems from that time.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's GERD is rated under DC 7346 for hiatal hernias.  See 38 C.F.R. § 4.114, DC 7346.  A 10 percent disability rating is warranted with two or more of the symptoms for a 30 percent disability rating with less severity.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

In his July 2011 claim for an increased rating, the Veteran contended that his reflux symptoms had worsened, he increased his medication for this disability, and he slept in a recliner to manage his symptoms.  

During a September 2011 VA examination, the Veteran indicated that he used 40 milligrams (mg) of Omeprazole on a daily basis, as well as Gaviscon tablets with meals, to control his symptoms.  He stated that he rarely had any symptoms of heartburn or reflux, and he told the examiner that he minimally avoids spicy foods.  He stated that he does not eat tomatoes or tomato paste, but will occasionally eat spaghetti or pizza.  He also denied any nausea, vomiting, and dysphasia.  The examiner noted that the Veteran's disability was stable and that he did not have any side effects of his medication.  A physical examination showed that the Veteran's abdomen was mildly rotund without any tenderness to light or deep palpation.  No masses, bruises, or organomegally was noted, and the Veteran's bowel sounds were active in all four quadrants.  While the Veteran missed five weeks of work in the previous year, the examiner did not indicate that this was due to GERD symptoms.  Rather, the examiner stated that the Veteran missed work days due to medical appointments.  

A March 2012 VA gastroenterology note showed the Veteran's complaints of having solid food stuck in his esophagus, worsening heartburn, and daily GERD symptoms, despite taking 40 mg of Omeprazole two times per day.  However, a May 2012 VA progress note showed that the Veteran's GERD symptoms were stable with Pantoprazole and Sucralfate medication.  

The Veteran underwent another VA examination in June 2012, during which he complained of heartburn/pyrosis on a near-daily basis, regurgitation symptoms that occurred one to two times per week, and occasional dysphasia.  He again noted that he took medication for this disability, including daily 40 mg of Pantoprazole, but he denied any side effects of this medication.  The examiner noted that the Veteran has not undergone any abdominal or gastrointestinal surgeries, he did not have any blood in his stool, and he did not have any periods of complete incapacity caused by GERD.  On physical examination, the examiner noted that the Veteran had pyrosis, reflux, and regurgitation, but specifically indicated that the Veteran did not have persistently recurrent or infrequent episodes of epigastric distress, dysphasia, sleep disturbance cause by GERD, or substernal arm or shoulder pain.  The examiner noted that this disability did not impact his ability to work.  In fact, this examiner determined that it is less likely than not that the functional impairment of the Veteran's GERD disability symptoms would render him unable to follow or maintain substantially gainful employment.  

An April 2013 psychological report from the Social Security Administration (SSA), as well as numerous other VA and private treatment records, noted the presence of GERD and use of medication to control these symptoms throughout the appeal period.  

In an April 2013 notice of disagreement (NOD), the Veteran's attorney noted that the Veteran described his symptoms as involving not only acid reflux, but chest pain, aspiration into lungs, vomiting, and trouble swallowing.  The attorney noted that the Veteran was taking Pantoprazole to control these symptoms, and that he had nutritional disorders.  The Board notes that the Veteran's claim for service connection for a nutritional disorder and claims for service connection that include respiratory and mouth-related symptoms are addressed in the remand portion of this decision.  

In an August 2014 VA gastroenterology note, the Veteran discussed his pain with swallowing, which was due to service-connected oral bullous pemphigoid.  The doctor indicated once food gets past the Veteran's mouth, he did not have any issues with dysphagia or early odynophagia.  The Veteran also did not have any symptoms of regurgitation, nausea, vomiting, weight loss, blood in stool, or diarrhea.  The doctor noted some GERD-like symptoms on occasion, but indicated that these were well-controlled with daily Pantoprazole and Tums chewable tablets.  

Similarly, a February 2015 VA gastroenterology outpatient note showed that the Veteran's GERD symptoms were well-controlled with medication and that his symptoms manifested less than once per month.  He denied any nausea, significant weight loss, vomiting, blood in his stool, or diarrhea.  The doctor noted that the Veteran's GERD symptoms were controlled with daily Pantoprazole.  An October 2015 VA gastroenterology outpatient note showed similar symptoms, except that the Veteran complained of some GERD symptoms, such as burning in the chest.  In addition to the lack of symptoms noted in February 2015, the doctor also noted that there was no dysphasia.  Similar symptoms were noted in a May 2016 VA gastroenterology clinic note. 

During a December 2015 telephone conversation with a VA nurse, the Veteran complained of regurgitation-type symptoms but indicated that his GERD symptoms were tolerable.  He was educated on keeping his head upright after eating food and elevating his head in his bed.  

During a March 2016 VA examination, the Veteran complained of daily heartburn, pyrosis, reflux, and a history of dysphasia, but he denied any nausea or vomiting.  The examiner noted that the Veteran used twice-daily pantoprazole and Tums tablets.  His GERD symptoms included dysphasia, pyrosis, reflux, and regurgitation.  The examiner noted that the Veteran's nonservice-connected hiatal hernia increased his GERD symptoms.  The examiner concluded that the Veteran's GERD disability did not impact his ability to work.  

A November 2016 VA gastroenterology clinic note showed the Veteran's complaints of severe heartburn and reflux symptoms, but were well-controlled through daily 40 mg of Pantoprazole and only bothered him when he bent over.  The doctor noted some dysphasia symptoms related to solid foods in the previous one to two months, but noted that the Veteran had such dysphasia symptoms in the past that were due to psychological reasons.  

Given this evidence, the Veteran's GERD manifested by pyrosis (heartburn), reflux, some dysphasia, regurgitation, and the need for medication use to control symptoms; however, his GERD symptoms did not amount to persistently recurrent epigastric distress, substernal or arm or shoulder pain, and were not productive of considerable impairment of health.  All of the medical and lay evidence, including the September 2011, June 2012, and March 2016 VA examination reports and the April 2013 NOD statement from the Veteran's attorney, shows that the Veteran's disability picture does not warrant a rating in excess of 10 percent at any time on appeal.  Specifically, the Veteran has not asserted, and the record does not reflect, that his GERD symptoms include persistently recurrent epigastric distress, substernal or arm or shoulder pain, and that they are productive of considerable impairment of health.  In fact, the June 2012 VA examiner specifically determined that these symptoms were missing during the examination.  Overall, the record shows that the Veteran's symptoms were well-controlled on medication, that his symptoms were worst when he bent over, that his dysphasia symptoms were associated with other disabilities, and that he avoided certain foods to prevent pyrosis.  These symptoms do not warrant a rating in excess of 10 percent for GERD.  

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.159; Gilbert, 1 Vet. App. at 49.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claim for GERD.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating in excess of 10 percent for GERD since July 15, 2011, is denied. 


REMAND

The Board must remand the issues of entitlement to service connection for hypertension, sleep apnea, a seizure disorder, a stroke, an immune or autoimmune disorder, BMS, a nutritional disorder, and a lung disorder, and an increased rating claim for oral bullous pemphigoid for additional development.

Regarding the service connection claims for hypertension, sleep apnea, a seizure disorder, and a stroke, the Board must remand these claims for addendum VA medical opinions pursuant to the September 2016 Joint Motion.  Specifically, the Joint Motion determined that the August 2010 and June 2012 VA medical opinions, finding no causal relationship between the Veteran's current hypertension and his active duty service or service-connected posttraumatic stress disorder (PTSD), were inadequate.  Furthermore, the Joint Motion also concluded that the author of the December 2012 VA medical opinion, finding that there was no medically proven documentation in medical literature that PTSD caused sleep apnea, applied an incorrect standard, and that this medical opinion was inadequate regarding whether the Veteran's current sleep apnea was aggravated by service-connected PTSD.  Lastly, the Joint Motion remanded the service connection claims for a seizure disorder and a stroke as secondary to service-connected PTSD because the Board failed to analyze a December 2012 VA medical opinion in which a neurologist determined that the Veteran's post-stroke seizure disorder was at least as likely as not due to his service-connected disabilities in its December 2015 denials of these claims.  However, the Board determines that these matters should be remanded for a clarification of the December 2012 VA medical opinion. 

The Board must remand the Veteran's service connection claims for an immune or autoimmune disorder, BMS, a nutritional disorder, and a lung disorder for compliance with its December 2015 remand directives.  See Stegall, 11 Vet. App. at 268.  Specifically, the Board directed the RO to schedule the Veteran for VA examinations for these disorders after the RO associated with the claims file outstanding records from the University of Nebraska Medical Center (UNMC) Dental College, and to issue an SSOC if any benefit was denied in regards to these claims.  While the Veteran underwent VA examinations in February 2016 and March 2016, with addendum VA medical opinions from April 2016, and the RO issued an SSOC in April 2016 denying these claims, the UNMC Dental College records were not associated with the claims file until November 2016.  As the VA examiners have not had a chance to review these previously-outstanding, pertinent records prior to providing their medical opinions, these claims are remanded for addendum VA medical opinions and the issuance of an SSOC that considers the UNMC Dental College records.

Additionally, the Board must remand the immune or autoimmune disorder claim for the February 2016 and April 2016 VA examiners to clarify whether the Veteran has any other immune or autoimmune disorder, apart from his service-connected oral bullous pemphigoid disability, and to determine whether the Veteran has had any nutritional disorder during the appeal that is caused by his active duty service or service-connected disabilities, including as due to PTSD and GERD or medication used for these service-connected disabilities.  In this regard, the Board notes that the Veteran has been diagnosed with monoclonal gammopathy and Raynaud's phenomenon in a December 2013 VA examination report.  Additionally, the record shows that the Veteran was assessed as having vitamin and mineral deficiencies during the appeal period.  

The Board must also remand the Veteran's service connection claim for a lung disorder, to include COPD, and to include as secondary to service-connected GERD, for an addendum medical opinion because the March 2016 VA examiner, who also provided an April 2016 addendum opinion, failed to provide any rationale as to why the Veteran's COPD was less likely as not aggravated by his service-connected GERD.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

Lastly, the Board must remand the Veteran's claim for an initial compensable disability rating for oral bullous pemphigoid for a new VA examination to determine the current severity of his symptoms.  Specifically, the record indicates that this disability has worsened in severity since the February 2016 VA examination as shown by the Veteran's May 2016 and November 2016 statements, as well as June 2016 treatment records.  See 38 C.F.R. §§ 3.326, 3.327 (2017) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, these matters are REMANDED for the following actions:

1. Return the claims file to the June 2012 VA examiner who conducted a physical examination of the Veteran's hypertension and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for hypertension.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current hypertension symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the June 2012 VA examination report, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension was manifested in service or within one year of separation from active duty service.  

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension was caused by or is otherwise related to the Veteran's active duty service.  

c. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension was caused or aggravated by his service-connected disabilities, including PTSD and coronary artery disease (CAD).  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. Return the claims file to the December 2012 VA examiner who conducted a physical examination of the Veteran's sleep apnea and request that the examiner re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for sleep apnea.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current sleep apnea symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the December 2012 VA examination report, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea was caused or aggravated by his service-connected disabilities, including PTSD.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3. Return the claims file to the December 2012 VA neurologist who provided a medical opinion for the Veteran's seizure and stroke disorders and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for a seizure disorder and a stroke.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current residuals of a stroke and seizure symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the December 2012 VA examination report and the December 2012 VA addendum neurology consultation report, and sound medical principles, the VA examiner should provide opinions and clarification as to:

a. Whether the Veteran has had any stroke disorder or residuals of a stroke, apart from his seizure disorder, during the appeal period.  The examiner should diagnose any additional disorders identified.  

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current seizure disorder, and any identified stroke disorder or residuals of a stroke, were caused or aggravated by his service-connected disabilities, including PTSD and CAD.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

4. Return the claims file to the February 2016 and March 2016 VA examiners who conducted physical examinations, as well as addendum medical opinions in April 2016, for the Veteran's immune or autoimmune disorder, BMS, and nutritional disorder and request that they re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claims.  If those examiners deem it necessary or are otherwise unavailable, schedule the Veteran for appropriate VA examinations to assist in determining the nature and cause of any current immune or autoimmune disorder, BMS, and nutritional disorder symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the February 2016 and March 2016 VA examination reports and the April 2016 addendum medical opinions, and sound medical principles, the VA examiners should provide opinions and clarification as to:

a. Whether the Veteran has had any immune or autoimmune disorder, apart from his service-connected oral bullous pemphigoid, or any nutritional disorder during the appeal period that is caused or aggravated by his active duty service or service-connected disabilities, including as due to PTSD and GERD or medication used for these service-connected disabilities.  The examiner should diagnose any additional disorders identified.  

In rendering these opinions, the examiners should consider that the Veteran has been diagnosed with monoclonal gammopathy and Raynaud's phenomenon in a December 2013 VA examination report, and that he was assessed as having vitamin and mineral deficiencies during the appeal period.  

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current burning mouth syndrome (BMS) was caused or aggravated by his service-connected disabilities, including from medication for PTSD and GERD.  

In rendering these opinions and clarifications, the examiners should consider the evidence from the UNMC Dental College associated with the claims file in November 2016.  See VBMS entry with document type "Medical Treatment Record- Non-Government Facility," received 11/23/2016, at page 5.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

5. Return the claims file to the VA examiner who provided a medical opinion for the Veteran's lung disorder, to include COPD, in March 2016 and an addendum VA medical opinion in April 2016 and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for a lung disorder.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current lung disorder symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the March 2016 and April 2016 VA medical opinions, and sound medical principles, the VA examiner should provide an opinion as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lung disorder, to include COPD, was caused or aggravated by his service-connected disabilities, including GERD.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

6. Schedule the Veteran for an examination to evaluate the current severity of his oral bullous pemphigoid disability.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's oral bullous pemphigoid disability, to include any symptoms of impairment of function of mastication.  See 38 C.F.R. §§ 4.114, 4.150, DC 7200-9905 (2017).  

7. After completing Step 1 through Step 6, and any other development deemed necessary to the above developments, readjudicate the service connection claims for hypertension, sleep apnea, a seizure disorder, a stroke, an immune or autoimmune disorder, BMS, a nutritional disorder, and a lung disorder, and an increased rating claim for oral bullous pemphigoid in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


